Exhibit 10.38
 
FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”) is entered into on the 15th day of April, 2007 by
and among Arotech Corporation, a Delaware corporation (“Arotech”), and Electric
Fuel (E.F.L.) Limited, an Israeli company (“EFL” and together with Arotech, the
“Companies”), and Mr. Robert S. Ehrlich, Israel I.D. Number 303673487 (the
“Executive”).
 
WHEREAS, the Companies and the Executive entered into an Amended and Restated
Employment Agreement dated as of October 1, 1996, a Second Amended and Restated
Employment Agreement dated as of January 1, 2000, as extended, and a Third
Amended and Restated Employment Agreement effective as of January 1, 2005
(together, the “Original Agreement”) formalizing the terms of the Executive’s
employment with the Companies;
 
WHEREAS, the Executive is within one year of the minimum age set forth in his
existing employment agreement for retirement;
 
WHEREAS, the Companies and the Executive now wish to extend the Executive’s
employment and to amend and restate the Original Agreement in its entirety in
accordance with the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, the parties agree as follows:
 
1. Term.
 
The term of the Executive’s employment under this Agreement shall be for the
period commencing on the date hereof, and ending on December 31, 2009 (the
“Term”). The provisions of this Agreement shall apply to the relationship
between the parties hereto retroactively as if this Agreement were signed on the
commencement of the Term.
 
2. Employment.
 
(a)
The Executive shall be employed as the Chairman of the Board and Chief Executive
Officer of Arotech. The Executive shall perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons situated in a similar executive capacity in
publicly-held United States corporations and their Israeli subsidiaries. The
Executive shall exercise his authority in a reasonable manner and shall report
to the Board of Directors of each Company (each a “Board”).

 
(b)
Excluding periods of vacation and sick leave to which the Executive shall be
entitled, the Executive agrees to devote the attention and time to the
businesses and affairs of the Companies required to discharge the
responsibilities assigned to the Executive hereunder. The Executive’s duties
shall be in the nature of management duties that demand a special level of
loyalty and accordingly the Israeli Law of Work Hours and Rest, 5711 - 1951
shall not apply to this Agreement.

 
(c)
While the Executive is employed by the Companies hereunder, Arotech shall use
its best efforts to cause the Executive to be elected to, and if so elected the
Executive shall serve on, the Board of Arotech as a member of such Board, and
shall cause the Executive to be elected to, and the Executive shall serve on,
the Board of EFL as a member of such Board.

 

--------------------------------------------------------------------------------


 
(d)
Each Company will use its reasonable best efforts to obtain, and to keep in
place at all times that the Executive is a director or officer of either
Company, a directors and officers liability policy covering the Executive in an
amount and otherwise containing terms and conditions consistent with past
practices.

 
(e)
The Executive agrees to serve on the board of directors of such subsidiaries of
the Companies as the Board may reasonably request.

 
3. Base Salary, Bonus and Financial Planning Allowance.
 
(a)
The Companies agree to pay or cause to be paid to the Executive a monthly base
salary at the rate of US $33,333 per month, payable in U.S. Dollars or in the
currency of Israel (as determined by the Representative Rate of the U.S. Dollar
published by the Bank of Israel immediately prior to the date of payment of each
installment thereof), or such larger amount as the Board may in its sole
discretion determine following a review which shall be conducted by the Board by
not later than March 31 of each year, such larger amount to take effect
retroactively to the January 1 immediately preceding such review (hereinafter
referred to as the “Base Salary”). Notwithstanding such review, on each
anniversary of the effective date of this Agreement, the Base Salary shall be
adjusted upward in an amount equal to the official anticipated net Israeli
inflation rate as published by the Israeli Central Bureau of Statistics in the
month of December immediately preceding such anniversary, in each case for the
year immediately following such anniversary, as adjusted for any changes in the
value of the New Israeli Shekel against the U.S. Dollar.

 

(b)
The Company will grant to the Executive a retention bonus of 200,000 shares of
restricted stock, vesting 66,667 on December 31, 2007, 66,667 on December 31,
2008, and 66,666 on December 31, 2009, with each such vesting being contingent
on the Executive being employed by the Company on the scheduled vesting date.
Additionally, the Companies agree to pay or cause to be paid to the Executive on
each anniversary of this Agreement or as soon thereafter as may be possible in
order to determine the relevant results of the Companies, an annual bonus, as
follows:

 

 
(i)
If, as of such anniversary, the Company shall have attained 90% of the Company’s
Budgeted Number (as defined below) for the year preceding such anniversary, then
Executive’s bonus shall be equal to 35% of Executive’s gross annual Base Salary
as then in effect for the year preceding such anniversary;

 

 
(ii)
If, as of such anniversary, the Companies shall have attained 120% of the
Companies’ Budgeted Number (as defined below) for the year preceding such
anniversary, then Executive’s bonus shall be equal to 75% of Executive’s annual
Base Salary as then in effect for the year preceding such anniversary;

 

 
(iii)
If, as of such anniversary, the Companies shall have attained more than 90% but
less than 120% of the Companies’ Budgeted Number (as defined below), then
Executive’s bonus shall be calculated as follows:

 
-2-

--------------------------------------------------------------------------------


 
B =  (S x 35%) + (N-75)/30 x (S x 40%)
 
Where:
 
B =  The amount of Executive’s annual bonus, as a percentage of Executive’s Base
Salary; and
 
N = The percentage of the Budgeted Number (as defined below) that was attained
by the Companies in the immediately preceding fiscal year; provided, however,
that N is more than 90 and less than 120;
 
S = Executive’s Base Salary.
 
For the purposes of this Section 3(b), the Budgeted Number shall be the budgeted
results of the Companies as mutually agreed by the Boards and Executive prior to
the end of each fiscal year for the fiscal year designated in such budget.
 
(c)
In addition, the Companies shall pay Executive an amount of $10,000 on each
anniversary of this Agreement to cover Executive’s tax and financial planning
expenses. The Companies acknowledge that the Executive is owed an amount of
$20,197 in connection with tax and financial planning expenses from previous
years.

 
(d)
To the maximum extent permitted by law, all payments to the Executive hereunder
shall be paid in U.S. Dollars. Subject to the immediately preceding sentence,
and subject to the approval of the Executive, which shall not be unreasonably
withheld, the Companies, in order to reflect the different duties of the
Executive with respect to each of them, may allocate between themselves their
obligations to make the payments and provide the benefits specified in this
Agreement. The amount paid to the Executive hereunder by EFL shall be referred
to hereinafter as the “EFL Base Salary”; provided, that in no event shall the
EFL Base Salary in any year be greater than the Base Salary for that year.

 
4. Employee Benefits.
 
The Executive shall be entitled to the following benefits:
 
(a)
Manager’s Insurance. The Companies will pay to an insurance company of the
Executive’s choice, as premiums for manager’s insurance for the Executive, an
amount equal to 13.33% of each monthly payment of the Base Salary together with
2.5% of the Base Salary for disability, and will deduct from each monthly
payment of the Base Salary and pay to such insurance company an amount equal to
5% of each monthly payment of the Base Salary, which shall constitute the
Executive’s contribution to such premiums. Upon the termination of the
Executive’s employment with the Companies for whatever reason, including without
limitation termination for Cause or the resignation by the Executive, the right
to receive the manager’s insurance benefits shall be automatically assigned to
the Executive.

 
(b)
Education Fund (Keren Hishtalmut). The Companies will contribute to an education
fund of the Executive’s choice an amount equal to 7.5% of each monthly payment
of the Base Salary, and will deduct from each monthly payment of the Base Salary
and contribute to such education fund an additional amount equal to 2.5% of each
such monthly payment of the Base Salary. Upon the termination of the Executive’s
employment with the Companies for whatever reason, including without limitation
termination for Cause or the resignation by the Executive, the right to receive
any amounts in such fund shall be automatically assigned to the Executive. All
education fund contributions or imputed income made under this Section in excess
of the statutory exemption shall be tax-effected such that the amount of
contribution net of any taxes and withholding (including such amounts in respect
of payments pursuant to this sentence) equals the percentages specified herein.

 
-3-

--------------------------------------------------------------------------------


 
(c)
Vacation. The Executive shall be entitled to an annual vacation at full pay
equal to 24 work days.

 
Vacation days may be accumulated and may, at the Executive’s option or
automatically upon termination, be converted into cash payments in an amount
equal to the proportionate part of the Base Salary for such days; provided,
however, that if the Executive accumulates more than two (2) times his then
current annual entitlement of vacation days, such excess shall be automatically
converted into the right to receive such a cash payment in respect of such
excess. Payments to which the Executive is entitled pursuant to this Section
4(c) shall be made promptly after the Executive’s request therefor.
 
(d)
Sick Leave. The Executive shall be entitled to up to 30 days of fully paid sick
leave annually; provided, however, that the Executive shall not be entitled to
sick leave payment to the extent he is already covered by manager’s insurance.
Sick leave may be accumulated and at the conclusion of this Agreement for all
reasons other than Cause, up to 30 days of accumulated but unused sick leave
shall be converted into a cash payment to the Executive in an amount equal to
the proportionate part of the Base Salary for such days.

 
(e)
Automobile. The Companies shall make an automobile available to the Executive
during the term of this Agreement. Such automobile shall be of a high quality
comparable to, but not less than, that of a Volvo S-80, and shall be subject to
the approval of the Executive, which shall not be unreasonably withheld. The
Executive shall be entitled to use the automobile for his personal and business
needs, so long as he does not allow anyone who would not be covered by the
Companies’ insurance to drive it. The Companies shall pay all expenses of
maintaining and operating the automobile. All expense reimbursements or imputed
income made under this Section shall be tax-effected such that the amount of
reimbursement received by the Executive net of any taxes and withholdings
(including such amounts in respect of payments pursuant to this sentence) equals
the expense incurred.

 
(f)
Recuperation Payments (D’mai Havra-ah). The Executive shall be entitled to
Recuperation Payments in accordance with the Companies’ policies for all of its
management employees, but no less than required by law.

 
-4-

--------------------------------------------------------------------------------


 
(g)
Benefit Plans. The Executive shall be entitled to participate in all incentive,
bonus, benefit or other similar plans offered by either of the Companies,
including without limitation Arotech’s 2004 Stock Option and Restricted Stock
Purchase Plan, in accordance with the terms thereof and as determined by the
Boards from time to time.

 
5. Expenses.
 
The Executive shall be entitled to receive prompt reimbursement of all expenses
reasonably incurred by him in connection with the performance of his duties
hereunder. Without limiting the generality of the foregoing, the Companies shall
pay all of the Executive’s expenses in the use of telephones for the Companies’
businesses. The Executive shall be entitled to receive room, board and travel
reimbursement in connection with the performance of his duties other than at the
principal executive office of either Company, as is customary for senior
executives in publicly-held United States and Israeli companies. All expense
reimbursements made under this Section shall be tax-effected such that the
amount of reimbursement received by the Executive net of any taxes and
withholdings (including such amounts in respect of payments pursuant to this
sentence) equals the expense incurred.
 
6. Termination.
 
The Executive’s employment hereunder shall and/or may be terminated under the
following circumstances:
 
(a)
Death. This Agreement shall terminate upon the death of the Executive.

 
(b)
Disability. The Companies may terminate the Executive’s employment after having
established the Executive’s Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity which impairs the Executive’s
ability to substantially perform his duties under this Agreement which continues
for a period of at least one hundred and eighty (180) consecutive days.

 
(c)
Cause. The Companies may terminate the Executive’s employment for Cause. For
purposes of this Agreement, termination for “Cause” shall mean and include:
(i) conviction for fraud, crimes of moral turpitude or other conduct which
reflects on the Companies in a material and adverse manner; (ii) a willful
failure to carry out a material directive of either of the Boards, provided that
such directive concerned matters within the scope of the Executive’s duties, was
in conformity with Sections 2(a) and 2(b) hereof, would not give the Executive
Good Reason to terminate this Agreement and was capable of being reasonably and
lawfully performed; (iii) conviction in a court of competent jurisdiction for
embezzlement of funds of the Companies; and (iv) reckless or willful misconduct
that is materially harmful to either of the Companies; provided, however, that
the Companies may not terminate the Executive for Cause unless they have given
the Executive (i) written notice of the basis for the proposed termination given
not more than thirty (30) days after the Companies have obtained knowledge of
such basis (“Companies’ Notice of Termination”) and (ii) a period of at least
thirty (30) days after the Executive’s receipt of such notice in which to cure
such basis.

 
(d)
Good Reason. The Executive may terminate his employment under this Agreement for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the events or conditions described in subsections (i)
through (viii) hereof:

 

 
(i)
a change in the Executive’s status, title, position or responsibilities which,
in the Executive’s reasonable judgment, represents a reduction or demotion in
the Executive’s status, title, position or responsibilities as in effect
immediately prior thereto;

 
-5-

--------------------------------------------------------------------------------


 

 
(ii)
a reduction in the Executive’s Base Salary;

 

 
(iii)
the failure by the Companies to continue in effect any material compensation or
benefit plan in which the Executive is participating;

 

 
(iv)
the insolvency or the filing (by any party, including the Companies) of a
petition for the winding-up of either of the Companies;

 

 
(v)
any material breach by the Companies of any provision of this Agreement;

 

 
(vi)
any purported termination of the Executive’s employment for Cause by the
Companies which does not comply with the terms of Section 6(c) of this
Agreement;

 

 
(vii)
any movement of either Company’s principal executive offices from the
Jerusalem/Tel Aviv area of Israel; and

 

 
(viii)
any movement of the location where the Executive is generally to render his
services to the Companies hereunder from the Jerusalem/Tel Aviv area of Israel;

 
provided, however, that the Executive may not terminate his employment under
this Agreement for Good Reason unless he has given the Companies (i) written
notice of the basis for the proposed termination given not more than thirty (30)
days after the Executive has obtained knowledge of such basis (“Executive’s
Notice of Termination”) and (ii) a period of at least thirty (30) days after the
Companies’ receipt of such notice in which to cure such basis.
 
(e)
Change in Control. The Executive may terminate this Agreement if there is a
“Change in Control.” For purposes of this Agreement, a “Change in Control” shall
mean any of the following events:

 

 
(i)
the acquisition from Arotech in any public or offering or private placement of
equity or equivalent securities by any person or entity of beneficial ownership
of fifty (50%) or more of the combined voting power of Arotech’s then
outstanding voting securities; or

 

 
(ii)
the acquisition other than from Arotech in any public or offering or private
placement of equity or equivalent securities by any person or entity of
beneficial ownership of twenty percent (20%) or more of the combined voting
power of Arotech’s then outstanding voting securities; or

 
-6-

--------------------------------------------------------------------------------


 

 
(iii)
individuals who, as of January 1, 2007, were members of the Board of Arotech
(the “Original Arotech Board”), together with individuals approved by a vote of
at least two-thirds (2/3) of the individuals who were members of the Original
Arotech Board and are then still members of the Board of Arotech, cease for any
reason to constitute at least one-third (1/3) of the Board of Arotech; or

 

 
(iv)
approval by the shareholders of either of the Companies of a complete winding-up
of such Company or an agreement for the sale or other disposition of all or
substantially all of the assets of either of the Companies.

 
The Executive shall give to the Companies an Executive’s Notice of Termination
if the Executive desires to terminate his employment because there has been a
Change in Control, such notice to specify the date of such termination which
shall be not less than thirty (30) days after such notice is received by the
Companies. Any such notice, to be effective with respect to any Change in
Control, must be sent no later than twenty-four (24) months after such Change in
Control.
 
(f)
Termination Date, Etc. “Termination Date” shall mean in the case of the
Executive’s death, his date of death, or in all other cases, the date specified
in the Notice of Termination subject to the following:

 

 
(i)
if the Executive’s employment is terminated by the Companies for Cause or due to
Disability, the date specified in the Companies’ Notice of Termination shall be
at least thirty (30) days from the date the Notice of Termination is given to
the Executive, provided that in the case of Disability the Executive shall not
have returned to the full-time performance of his duties during such period of
at least thirty (30) days;

 

 
(ii)
if the Executive’s employment is terminated for Good Reason, or because there
has been a Change in Control, the Termination Date specified in the Executive’s
Notice of Termination shall not be more than sixty (60) days from the date the
Notice of Termination is given to the Companies.

 
(g)
Termination at Will. Subject to the other provisions of this Section 6, the
Executive may terminate his employment with the Companies for any reason other
than the other reasons specified in this Section 6 (“Termination at Will”), by
giving to the Companies written Notice of Termination specifying the Termination
Date, which Termination Date shall be at least one hundred and twenty (120) days
from the date of such Notice of Termination.

 
7. Compensation upon Termination.
 
Upon termination of the Executive’s employment hereunder, the Executive shall be
entitled to the following benefits:
 
(a)
If the Executive’s employment is terminated by the Companies for Cause or if the
Executive’s employment is terminated by the Executive other than with either
Good Reason, because there has been a Change in Control, due to Termination at
Will, or by this Agreement coming to the end of the Term, then the Companies
shall pay the Executive all amounts of Base Salary and the employee benefits
specified in clauses (a), (b) and (c) of Section 4 of this Agreement earned or
accrued hereunder through the Termination Date but not paid as of the
Termination Date (collectively, “Accrued Compensation”).

 
-7-

--------------------------------------------------------------------------------


 
(b)
If the Executive’s employment by the Companies shall be terminated (1) due to
Disability, (2) by the Executive for Good Reason, (3) by the Executive because
there has been a Change in Control, (4) by the Executive’s death, (5) due to
Termination at Will, or (6) by this Agreement coming to the end of the Term,
then the Executive shall be entitled to the benefits provided below (in addition
to and not instead of whatever other benefits he may be entitled to by reason of
operation of law):

 

 
(i)
The Companies shall pay the Executive (a) all Accrued Compensation, (b) a bonus
at the rate that would otherwise be payable pursuant to the provisions of
Section 3(b) above for the year in which the Termination Date occurs, of
Executive’s annual Base Salary as of the Termination Date, pro rated based on
the number of days in such year which occurred prior to the Termination Date,
and (c) the amounts referred to in Sections 4(d) and (e) above, to the extent
earned or accrued hereunder through the Termination Date but unpaid as of the
Termination Date.

 

 
(ii)
the Companies shall pay into the Account (as defined in Section 7(b)(v) below),
as a retirement payment (the “Retirement Payment”) and in lieu of any further
salary for periods subsequent to the Termination Date (except as provided in
Section 7(b)(i) above), a total of $1,625,400 (the parties acknowledge that
$617,240 of this amount has previously been paid into the Account (the
“Pre-Payment”)). Subject to the proviso contained in Section 7(b)(v) below, the
Retirement Payment will vest and be funded into the Account in installments as
provided in Section 7(b)(iii) below, and will be released from the Account to
the Employee as follows:

 

(a)  
In the event of termination due to Good Reason, Disability, Change of Control,
death or any other termination without Cause by the Companies, all unvested
and/or unfunded installments of the Retirement Payment will, notwithstanding the
provisions of Section 7(b)(iii) below, vest immediately and become due and
payable on the Termination Date.

 

(b)  
In the event of termination due to Non Renewal or Termination at Will, the
Employee will be entitled only to that portion of the Retirement Payment that
shall have vested or shall vest prior to the Termination Date, which amount will
become due and payable on the Termination Date.

 
-8-

--------------------------------------------------------------------------------


 

 
(iii)
The installments of the Retirement Payment in excess of the Pre-Payment will
vest and (subject to the proviso contained in Section 7(b)(v) below) be funded
as follows:

 

(a)  
First installment (vests on June 30, 2007): $504,080 in cash; and

 

(b)  
Final installment (vests on December 31, 2007): $504,080 in cash.

 

 
(iv)
For thirty-six (36) months after the Executive ceases to be an officer of either
of the Companies, the Companies shall at their expense continue to provide the
Executive with his then-current automobile (the operating expenses and tax on
such automobile to be borne by the Executive), a cellular telephone, an e-mail
account, and an office if the Company or any of its subsidiaries otherwise
maintains office space in Beit Shemesh, Israel, or if not then a home office
allowance of $1,000 per month. The Executive will also be authorized in his
discretion to hire a secretary at a salary of no more than $2,000 per month. The
Executive will be solely responsible for any taxes levied on the above benefits.

 

 
(v)
The Companies have previously established certain accounts owned by the Company
but maintained for the benefit of the Executive (the “Account”). The Companies
will fund vested amounts of the Retirement Payment into the Account as they
vest; provided, howver, that a vested amount will not be funded upon vesting if
the CFO, the Audit Committee and the Compensation Committee of Arotech inform
the Executive in writing and in good faith that they believe that such funding
would jeopardize the Companies’ cash position; any such deferred amount will be
funded as soon as the cash position of the Companies permits such funding, and
in any event upon the Termination Date. Even after a payment is funded into the
Account the risk of gain or loss with respect to such payment remains with the
Company.

 
(c)
The Companies may procure life insurance on the Executive in order to secure the
payment of its obligations arising in the event of termination under Section
6(a) hereof. Such insurance shall be payable to the Company, which shall remain
primarily liable for the payment of all such obligations to the Executive.

 
(d)
All stock options that are unvested shall vest on termination (except for
Termination for Cause) and shall be extended for the longer of their term or the
term by which Arotech director options are generally extended upon a director of
Arotech leaving Arotech’s Board of Directors. In the event of a termination due
to Change of Control, all of the Executive’s stock options, whether or not they
have yet vested, shall immediately vest and shall be extended for a period of
the later of (x) the expiration date thereof, and (y) the second anniversary of
such Change of Control. In the event of termination due to any other reason
except for Termination for Cause, the Executive’s stock options shall be
extended for a period of the earlier of (x) the expiration date thereof, and (y)
two years after such termination.

 
(e)
As of the date of this Agreement, the Executive holds a total of 440,000 shares
of restricted stock (including the 200,000 shares referred to in Section 3(b)
above) (“Restricted Shares”), which number does not include 106,071 shares of
restricted stock (26,071 granted in August 2004 and 80,000 granted in December
2006) the restrictions on which have already elapsed as of the date of this
Agreement. Pursuant to the terms of grant, the restrictions on 106,667 of these
Restricted Shares elapse on December 31, 2007, the restrictions on 66,667 of
these Restricted Shares elapse on December 31, 2008, and the restrictions on
66,666 of these Restricted Shares elapse on December 31, 2009 (these 240,000
Restricted Shares are hereinafter referred to as the “Non-Performance Restricted
Shares”). The removal of the restrictions on the remaining 200,000 Restricted
Shares is or may be subject to performance criteria (these 200,000 Restricted
Shares are hereinafter referred to as the “Performance Restricted Shares”). On
termination (except Termination for Cause):

 

 
(i)
All of the Executive’s 200,000 Performance Restricted Shares shall immediately
become unrestricted and freely tradable (subject to applicable securities laws).

 
-9-

--------------------------------------------------------------------------------


 

 
(ii)
Any Non-Performance Restricted Shares the restrictions on which shall have
lapsed as of the date of termination (meaning the last day of the Executive’s
employment under this Agreement) shall continue to be unrestricted and freely
tradable (subject to applicable securities laws).

 

 
(iii)
Non-Performance Restricted Shares the restrictions on which shall not have
lapsed as of the date of termination (meaning the last day of the Executive’s
employment under this Agreement), as well as all Restricted Shares the
restrictions on which shall not have lapsed as of the date of Termination for
Cause, shall be returned to the Company for cancellation.

 
As a condition to receiving the payments described in this Section 7, the
Executive shall execute and deliver to the Companies a release in the form
attached hereto as Exhibit A.
 
8. Confidentiality; Proprietary Rights; Competitive Activity.
 
(a)
Confidentiality. Executive recognizes and acknowledges that the technology,
developments, designs, inventions, improvements, data, methods, trade secrets
and works of authorship which the Companies own, plan or develop, including
without limitation the specifications, documentation and other information
relating to the Companies’ zinc-air battery systems, and businesses and
equipment related thereto (in each case whether for their own use or for use by
their clients) are confidential and are the property of the Companies. Executive
also recognizes that the Companies’ technology, customer lists, supplier lists,
proposals and procedures are confidential and are the property of the Companies.
Executive further recognizes and acknowledges that in order to enable the
Companies to perform services for their clients, those clients may furnish to
the Companies confidential information concerning their business affairs,
property, methods of operation or other data. All of these materials and
information will be referred to below as “Proprietary Information”; provided,
however, that such information shall not include any information known generally
to the public (other than as a result of unauthorized disclosure by the
Executive).

 
(b)
Non-Disclosure. Executive agrees that, except as directed by the Companies, and
in the ordinary course of the Companies’ businesses, Executive will not during
Executive’s employment with the Companies and thereafter, disclose to any person
or entity or use, directly or indirectly for Executive’s own benefit or the
benefit of others, any Proprietary Information, or permit any person to examine
or make copies of any documents which may contain or be derived from Proprietary
Information; provided, however, that the Executive’s duties under this Section
8(b) shall not extend to (i) any disclosure that may be required by law in
connection with any judicial or administrative proceeding or inquiry or (ii) any
disclosure which may be reasonably required in connection with any actions or
proceedings to enforce the Executive’s rights under this Agreement. Executive
agrees that the provisions of this paragraph shall survive the termination of
this Agreement and Executive’s employment by the Companies.

 
-10-

--------------------------------------------------------------------------------


 
(c)
Competitive Activity. The Executive undertakes not, directly or indirectly
(whether as owner, partner, consultant, employee or otherwise) at any time,
during and for sixty (60) months following termination of his employment with
the Companies, to engage in or contribute his knowledge to any work or activity
that involves a product, process, service or development which is then directly
(in any material manner) competitive with the Companies’ businesses as then
constituted. Notwithstanding the foregoing, the Executive shall be permitted to
engage in the aforementioned proposed work or activity if the Companies
furnishes him with written consent to that effect signed by an authorized
officer of each Company.

 
(d)
No Solicitation. During the period specified in 8(c) hereof, Executive will not
solicit or encourage any customer or supplier of either Company or of any group,
division or subsidiary of either Company, to terminate its relationship with
either Company or any such group, division or subsidiary, and Executive will
not, directly or indirectly, recruit or otherwise seek to induce any employee of
either Company or any such group, division or subsidiary to terminate his or her
employment or violate any agreement with or duty to either Company or any such
group, division or subsidiary.

 
(e)
Equitable Relief. The Executive agrees that violations of the material covenants
in this Section 8 will cause the Companies irreparable injuries and agrees that
the Companies may enforce said covenants by seeking injunctive or other
equitable relief (in addition to any other remedies the Companies may have at
law for damages or otherwise) from a court of competent jurisdiction. In the
event such court declares these covenants to be too broad to be specifically
enforced, the covenants shall be enforced to the largest extent as may be
allowed by such court for the Companies’ protection. Executive further agrees
that no breach by the Companies of, or other failure by the Companies under this
Agreement shall relieve the Executive of any obligations under Sections 8(a) and
8(b) hereof.

 
9. Successors and Assigns.
 
(a)
This Agreement shall be binding upon and shall inure to the benefit of each
Company, its successors and assigns and the Companies shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Companies would be required to
perform it if no such succession or assignment had taken place. The term the
“Companies” as used herein shall include such successors and assigns. The term
“successors and assigns” as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and business of either Company
(including this Agreement) whether by operations of law or otherwise.

 
-11-

--------------------------------------------------------------------------------


 
(b)
Subject to Section 16 hereof, neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by the Executive, his
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal personal representative.

 
10. Notice.
 
For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by registered mail, postage
prepaid, addressed to the respective addresses set forth below or last given by
each party to the other. All notices and communications shall be deemed to have
been received on the date of delivery thereof or on the eighth business day
after the mailing thereof, except that notice of change of address shall be
effective only upon receipt.
 
The initial addresses of the parties for purposes of this Agreement shall be as
follows:
 

 
The Companies:
Arotech Corporation

1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Attention: Steven Esses, President
 

 
and
Electric Fuel Limited

Western Industrial Park
P.O. Box 461
Beit Shemesh 99000
Israel
 

 
The Executive: 
Robert S. Ehrlich

21 Nahal Sorek
Ramat Beit Shemesh
Israel
 
11. Miscellaneous.
 
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Companies. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.
 
12. Governing Law; Venue.
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of Israel without application of any conflicts of laws principles
which would cause the application of the domestic substantive laws of any other
jurisdiction. Each of the Executive and the Companies hereby irrevocably waives
any objection it may now or hereafter have to the laying of venue in the courts
of the State of Israel for any legal suit or action instituted by any party to
the Agreement against any other with respect to the subject matter hereof.
 
-12-

--------------------------------------------------------------------------------


 
13. Severability.
 
The provisions of this Agreement shall be deemed severable, and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
 
14. Entire Agreement.
 
This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, between the parties hereto with respect to the subject matter hereof
including, without limitation the Original Agreement.
 
15. Joint and Several Obligations.
 
The obligations and liabilities of each Company hereunder shall be joint and
several with the obligations and liabilities of the other Company hereunder.
 
16. Registration Rights.
 
(a)
If Arotech at any time proposes to register any of its securities under the
Securities Act of 1933, as from time to time in effect (together with the rules
and regulations thereunder, all as from time to time in effect, the “Securities
Act”), for its own account or for the account of any holder of its securities,
on a form which would permit registration of Common Stock of Arotech at the time
held or obtainable upon the exercise of options, warrants or rights, or the
conversion of convertible securities, at the time held by the Executive
(“Registrable Securities”), for sale to the public under the Securities Act,
Arotech will each such time give notice to the Executive of its intention to do
so. Such notice shall describe such securities and specify the form, manner and
other relevant aspects of such proposed registration. The Executive may, by
written response delivered to Arotech within 15 days after the giving of any
such notice, request that all or a specified part of the Registrable Securities
be included in such registration. Arotech will thereupon use its best efforts as
part of its filing of such form to effect the registration under the Securities
Act of all Registrable Securities which Arotech has been so requested to
register by the Executive, to the extent required to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities to be so registered.

 

(b)  
The Executive may, by notice to Arotech specifying the intended method or
methods of disposition, given at any time and from time to time after Arotech
has registered any shares of its Common Stock under the Securities Act, request
that Arotech effect the registration under the Securities Act of all or a
specified part of the Registrable Securities; provided, however, that Arotech
shall not be required to effect a registration pursuant to this Section 16(b)
unless such registration may be effected on a Form S-3 (or any successor or
similar Form); and provided, further, that each registration pursuant to this
Section 16(b) shall cover a number of Registrable Shares equal to not less than
2% of the aggregate number of shares of Arotech Common Stock then outstanding.
Arotech will then use its best efforts to effect the registration as promptly as
practicable under the Securities Act of the Registrable Securities which Arotech
has been requested to register by the Executive pursuant to the Section 16(b).

 
-13-

--------------------------------------------------------------------------------


 

(c)  
Notwithstanding the provisions of Section 16(b), in the event that Executive has
requested pursuant to Section 16(b) that Arotech effect a registration of
securities, and (i) the Board of Arotech determines that it would be seriously
detrimental to Arotech to effect a registration pursuant to Section 16(b), or
(ii) the Board of Arotech determines in good faith that (A) Arotech is in
possession of material, non-public information concerning an acquisition,
merger, recapitalization, consolidation, reorganization or other material
transaction by or of Arotech or concerning pending or threatened litigation and
(B) disclosure of such information would jeopardize any such transaction or
litigation or otherwise materially harm Arotech, then Arotech shall promptly
notify Executive of the occurrence of any of the events described in the
foregoing clauses (i) or (ii). Upon the occurrence of any of the events
described in clauses (i) or (ii) hereof, Arotech shall be allowed to defer a
registration of securities pursuant to Section 16(b) above, and if a
registration statement had already been filed at such time, Executive shall not
dispose of his Registrable Securities under such registration statement until it
is so advised in writing by Arotech that the registration of securities under
16(b) may be effected or resumed. Notwithstanding the foregoing, any such
deferment or prohibition on disposition shall not be in effect for more than 90
days in any 12 months period.

 
(d)
Arotech shall not be obligated to effect any registration of Registrable
Securities under Section 16(a) hereof incidental to the registration of any of
its securities in connection with mergers, acquisitions, exchange offers,
dividend reinvestment plans or stock option or other employee benefit plans.

 
(e)
Arotech hereby agrees to pay, or cause to be paid, all legal, accounting,
printing and other expenses (other than the fees and expenses of the Executive’s
own counsel and other than underwriting discounts and commissions attributable
to the Registrable Securities) in connection with each registration of
Registrable Securities pursuant to this Section 16.

 
(f)
In connection with each registration of Registrable Securities pursuant to this
Section 16, Arotech and the Executive will enter into such agreements,
containing such terms and conditions, as are customary in connection with public
offerings, such agreements to contain, without limitation, customary
indemnification provisions, representations and warranties and opinions and
other documents to be delivered in connection therewith, and to be, if
requested, with underwriters.

 
(g)
The provisions of this Section 16 shall be subject to any agreement entered into
by Arotech, in good faith, with any underwriter of Arotech’s securities or any
person or entity providing financing to Arotech, in each case containing
reasonable limitations on the Executive’s rights and Arotech’s obligations
hereunder.

 
(h)
The provisions of this Section 16 shall survive the termination of the other
provisions of this Agreement. The rights of the Executive under this Section 16
are assignable, in whole or in part, by the Executive to any person or other
entity acquiring securities of Arotech from the Executive.

 
-14-

--------------------------------------------------------------------------------


 
(i)
Notwithstanding anything in the foregoing to the contrary, the Executive shall
not demand a registration during the 180 days following an underwritten public
offering of the Common Stock of the Company.

 
(j)
Without the prior written consent of the underwriters managing any public
offering, for a period beginning ten days immediately preceding the effective
date of any registration statement filed by the Company under the Securities Act
of 1933, as amended, and ending on the earlier of (i) 180 days after the
effective date of such registration statement and (ii) the end of the shortest
period generally applicable to any “affiliate” (as defined in the Securities Act
of 1933, as amended) of Arotech who is a selling shareholder pursuant to such
registration statement or who is otherwise subject to a lockup provision, the
Executive (whether or not a selling shareholder pursuant to such registration
statement) shall not sell or otherwise transfer any securities of Arotech except
pursuant to such registration statement.

 
17.
Taxes.

 
All sums referred to herein are gross, not net.
 
IN WITNESS WHEREOF, the Companies have caused this Agreement to be executed by
its duly authorized officer and the Executive has executed this Agreement as of
the day and year first above written.


AROTECH CORPORATION

          By:         Its: 

--------------------------------------------------------------------------------

President and COO    

 
ELECTRIC FUEL (E.F.L.) LIMITED
 

          By:         Its:

--------------------------------------------------------------------------------

President and CEO    

--------------------------------------------------------------------------------

Executive

 
-15-

--------------------------------------------------------------------------------


 
Exhibit A
 
FORM OF MUTUAL RELEASE
 
This mutual release is executed and delivered by and between the undersigned
employee of Arotech Corporation, a Delaware corporation (“Arotech”) and Electric
Fuel (E.F.L.) Limited (“EFL”) and the undersigned’s successors, assigns,
executors, estates and personal representatives (collectively, the “Executive”),
on the one hand, and Arotech and EFL and each of their respective affiliates,
agents, successors and assigns (collectively, the “Companies”), on the other
hand. For and in consideration of the Executive receiving the compensation
referred to in Section 7 of the Fourth Amended and Restated Employment Agreement
dated April 15, 2007 and other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged by the Executive and the Companies, the
Executive hereby remises, releases and forever discharges the Companies, and the
Companies hereby remise, release and forever discharge the Executive, of and
from any and all manner of action and actions, cause and causes of actions,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
covenants, contracts, controversies, executions, claims and demands of any kind
and nature whatsoever in law or in equity, known or unknown, against the other
party which ever existed prior to the date hereof, or may ever have on and after
the date hereof with respect to matters arising, and dealings with the other
party occurring, prior to the date hereof; provided, however, that nothing
contained herein shall be construed to release the Executive from any
obligations to the Companies pursuant to the Employment Agreement nor to release
the Companies from any of their obligations to the Executive pursuant to the
Employment Agreement.
 
IN WITNESS WHEREOF, the Executive and the Companies have each caused this
Release to be executed as of __________________.
 

        EXECUTIVE               

--------------------------------------------------------------------------------

Name: Robert S. Ehrlich

 

        AROTECH CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Title:




        ELECTRIC FUEL (E.F.L.) LTD.  
   
   
    By:      

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

